DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.

Response to Amendment
Applicant’s amendment of 12/03/2021 places the Application in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Jenkins, US-20100132766-A1, discloses a photovoltaic panel (frame 92 of Fig. 5; see ¶¶59-60; frame is not a conventional edge-supporting frame, and hence, is distributed, there being no definition in the specification, and only presented in contrast to conventional edge-supporting frames), comprising: a photovoltaic module having a photovoltaic cell between a front layer and a back layer, wherein the back layer includes a back surface, the photovoltaic module having a lateral perimeter with a height (photovoltaic module 1; see ¶¶27-28 re: glass + plastic backer); a distributed support frame including one or more support members having an interfacial surface facing the back surface of the photovoltaic module inward from the lateral perimeter (frame 92 including support members 94, 96, which are inward from lateral perimeter); and an adhesive layer between the back surface of the photovoltaic module and along the interfacial surface of the support members (while not necessary in all applications, structural sealant 18 may be placed on any of the brace members to additionally secure the solar module 12 with the frame 92; see ¶59), wherein the support members include a support hub affixed at the interfacial surface to the back surface of the photovoltaic module by the adhesive layer (central portion where brace members 96 meet can be broadly construed as a support hub, as it is a central location from which brace members 96 intersect and extend), and wherein the distributed support frame extends and is positioned along the back surface of the photovoltaic module and the distributed support frame has a portion that is positioned along the height of the lateral perimeter of the photovoltaic module (corner guards 100 are a portion positioned along the height of the lateral perimeter of the photovoltaic module).


    PNG
    media_image1.png
    280
    502
    media_image1.png
    Greyscale

As can be seen from figure 5 of Jenkins that brace members cross each other and are connected to side members, which themselves form the border of the frame.
However, claims 1 and 9, as amended, recite members with cantilevered distal ends in various fashions. The brace members 96 of Jenkins are not cantilevered as their ends are secured/connected to the side members 94. An example of cantilevered features can be found in as-filed Figure 2 of this application, which shows how support ribs 214 may be cantilevered from support mount/support member 210, 212 (see figure below). 

    PNG
    media_image2.png
    356
    520
    media_image2.png
    Greyscale

Claim 1 or 9 and its dependents are patentable over Jenkins at least because the art of record fails to disclose the cantilevered distal end, as required by the amended claims. 
Jacquot (US 2013/0061909 A1) also fails to disclose  cantilevered distal end, as required by the amended claims 1 and 9.
With respect to claim 21, Jacquot (US 2013/0061909 A1) in combination with other cited art fails to disclose “an adhesive layer between the back surface of the photovoltaic module and the interfacial surface of the support members, wherein the support members include a support hub and corner supports, the corner supports configured to extend along an outside upright surface of the perimeter of the photovoltaic laminate, the corner supports spaced apart from each other and unattached to each other via an outer border of the distributed support frame” (see Remarks filed on 12/03/2021).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721